Title: James Madison to William Allen, 31 December 1828
From: Madison, James
To: Allen, William


                        
                            
                                
                            
                            
                                
                                    
                                
                                [1828-1833]
                            
                        
                        On the rect. of your last letter I directed my overseer to communicate with the Miller on the subject of the
                            musty flour. I have not learnt his intention in the case
                        Be so good as to let me know how the balance in our account now stands. <Yr> Respy.
                        
                            
                                J. M
                            
                        
                    